Interim Decision #2865

MATTER OF PENNER

In Visa Petition Proceedings
HEL-N-3070
Decided by Commissioner March 1, 1982
(1) Occupations do not inherently qiialify a beneficiary for classification undei section
101(a)(15)(L) of the Immigration and Nationality Act, 8 U.S.C. 1101(a)(15)(14. The
Service looks for elements beyond general job tasks and duties; in other words, the
specialized knowledge related to the proprietary intentsta of the business, its.managemeet, and concerned skills or knowledge not readily available in the job market.
(2) A beneficiary who possessed knowledge of the parts operation that was shared by no
other employee of the company and who was essential to the operation of the parts
distribution qualified as an "L" manager even though he had not served in an executive
or managerial capacity previously. Matter of Vaillancourt, 13 l&N Dec. 654 (R.C.
1970), interpreted.

(3) A beneficiary who was an executive secretary in a multinational company and whose
activities as a liaison with high government officials and business executive; as an
intermediary with customers and government officials and as an advisor to a new vice
president of the company was found to be a person of specialized knowledge: Matter of
Rcialin, 13 I&N Dec. 618 (R.C. 1970), interpreted.
(4) A beneficiary who was a sales manager was found to be a person of specialized
knowledge in screening, recruiting, contracting for, and training sales personnel in the
sale of cosmetics. Matter of LeBlanc, 13 I&N. Dec. 816 (R.C. 1971), interpreted.
(5) The "L" provision of section 101(a)(15) of tile Immigration and Nationality Act, 18
U.S.C. 1101(aX15), was not intended to alleviate or remedy a shortage of United States
workers. The temporary worker provisions contained in section 101(a)(15)(H) of the
Immigration and Nationality Act, 8 U.S.C. 1 101(a)(15)(11), provide a basis for admission of workers for whom there is a shortage_
ON BEHALF OF PETITIONER:

Charles C. Foster, Esquire
1130 Pennzoil Place - South Tower
Houston, Texas 7'7002

This proceeding is before me under certification as provided by 8
C.F.R. 103.4. The Regional Commissioner dismissed an appeal from the
District Director's decision in which he held that the beneficiaries did
not qualify as "L" intra-company transferees. The visa petitions Were
specifically denied on the grounds that the beneficiaries were not being
transferred to the United States as employees of the petitioner's branch
office, or of an affiliate or subsidiary, and on the ground that the
49

Interim Decision #2865
beneficiaries were not persons of "specialized knowledge" under section
101(a)(15)(L) of the Immigration and Nationality Act, 8 U.S.C. 1101(a)
(15)(L). .
The petitioner is a Canadian corporation engaged in the business of
providing oil and gas drilling contracting services for the exploration

and production of those natural resources. It has approximately 500
employees and gross annual revenue of $66 million (one supporting document states in excess of $6 million). The petitioner does not now have a
place of business in Montana, although it apparently has a business
office in Colorado and claims to have qualified to do business there. The
five beneficiaries are Canadian citizens who have worked for the petitioner in Canada for more than the past year as a motorman, derrickman,
driller, assistant driller, and electrician on the petitioner's drill rig crews
in Canada. The petitioner claims it has entered into a contract (which it
has not submitted for the record) to provide its drilling services in
eastern Montana and seeks to transfer these beneficiaries to the United
States as part of the rig crews for this job.
The major focus of this case is the finding that the beneficiaries are
not persons of spicialized knowledge. Section 101(a)(15)(L) provides
that "L" status may be accorded to an alien who:
has been employed continuously for one year by a firm or corporation or other legal
entity or an affiliate or subsidiary thereof and who seeks to enter the United States
temporarily in order to continue to render his services to the same employer or a
subsidiary or affiliate thereof in a capacity that is managerial, executive, or involves
specialized knowledge..

The Regional Commissioner found that the beneficiaries did not possess skills, knowledge or responsibilities "uniquely important" to the
petitioner. He also found that to grant the "L" status would violate the
Congressional intent that the "L" category be narrowly drawn.
House of Representatives Report No. 91-851, 91st. Congress, Session
2 (1970), contains the legislative history of Public Law 91-225 which
•established the L-1 nonimmigrant classification. The Report is silent on
the subject of specialized knowledge_ There were, however, attempts

by the Chairman of the Subcommittee No. 1 of the House Judiciary
Committee during the course of the hearings on the bill to have various
witnesses define the level of skill necessary to qualify under the proposed "L" category (see. Hearings before Subcommittee No. 1 of the
Committee on the Judiciary House of Representatives, Serial No. 91-9,
pages 205-274). In response to the Chairman's questions, various
witnesses respoikled that it was their understanding the legislation would
deal with "high level" positions, "experts," "unique skills," that it would
not include "lower categories" of workers, and that "they were not
talking about skilled craft workers or people of that sort" (Hearings,
id. at pages 210, 218, 223, 240, 248).

50

Interim Decision #2865
The petitioner asserts that the remarks of Congressman McEwen at
the hearing on the bill are representative of the intent of Congress:
Other statements by Congressman McEwen indicated that the bill would "alleviate
that problem of restrictions now placed on the interchange of executive, managerial
and skilled personnel of American and Canadian companies who seek to bring these
employees to the facilities located in our country." He further stated, "prior to July
1968 a Canadian company with an American subsidiary could, within a reasonable time,
transfer needed skilled production workers and management personnel from Canada to
theU.S......
U.S...

There are two major problems with both the petitioner's interpretation of an(' reliance on these remarks. First, Congressman McEwen was
not a member of the Subcommittee, but only a witness. Secondly, his
testimony touched on both the "L" legislation and a bill to amend the
"H" temporary worker provisions. His comments as cited may or may
not refer to "L" nonimmigrants. His individual views are ambiguous and
not an expression of the drafting subcommittee. They are, therefore,
not entitled to great weight in determining the Subcommittee'i intent
[see United States v. Matthews, 419 F.2d 1177, 1182 (D.C. Cir. 1969);
D.C. Federation of Civil Associations, Inc. v. Volpe, 434 F.2d 436, 445
(D.C. Cir. 1970)].
The transcript of the hearings indicates that the subcommittee members theramelves did not take exeeptinn to the definitions and prevailing
thought supplied by the witnesses. To the extent that silence is
acquiescence, the tenor of the testimony as a whole contradicts the
interpretation presented by the petitioner in regard to Congressional
intent.
The summary of the H.R. No. 91-851 which accompanied the bill
echoes the limited definition favored by most subcommittee witnesses:
Evidemne submitted to the committee established that the number of temporary admissions under the proposed "L" category will not be large. The class of persons eligible for

such nonimmigrant visas is narrowly drawn and will be carefully regulated and monitored by the Immigration and Naturalization Service. (H.R. No. 91 -851, 1970 U.S.
Code CiS lg. end Admin.. News at 2754).

The report also states that the purpose of the L-1 provision is to
facilitate the admission of "key personnel" and "managerial personnel."
A broad definition which would include skilled workers and technicians
was not discussed, thus the limited legislative history available therefore indicates that an expansive reading of the "specialized knowledge"
provision is not warranted.
The petitioner contends that the Regional Commissioner's decision
narrowly defining "specialized knowledge" is contrary to prior Service
and Board of Immigration Appeals rulings. This is not correct. Precedent decisions issued around 1970 form the bulk of the decisions issued
on "L" visas. Although the decisions appear fairly broad in their
implications, none of them stand specifically for the proposition that
51

Interim Decision #2865
skilled workers are persons of specialized knowledge. In Matter of
Vaillancourt, 13 I&N Dec. 654 (R.C. 1970), a petition was submitted on
behalf of a man who would serve as a parts manager for the entire
United States, for a company with sales in excess of one billion dollars.
The issue presented in that case was whether the beneficiary could
qualify as an "L" manager if he had not served in an executive or
'managerial capacity previously. The Regional Commissioner concluded
that the beneficiary's prior work history qualified him as a person of
specialized knowledge. The decision indicates quite clearly that the beneficiary possessed knowledge of the parts operation that was shared by no
other employee of the compamy and that the beneficiary was essential to
the operation of the parts distribution system.
In a second ease cited by the petitioner, Matter of Raulin, 13 I&INT
Dec. 618 (IL C. 1970), the beneficiary was an executive secretary in a
multinational company. The petition was approved, as she was found to
be a person of specialized knowledge. The inquiry focused on her activities as a liaison with "high" government officials and business executives,
as an intermediary with customers and government officials and as an
advisor to a new vice president of the company. The decision made it
clear that she was valued for her knowledge.
In Matter of LeBlanc, 13 MN Dec. 816 (R.C. 1971), a petition was
approved on behalf of a sales manager. Although the decision mainly
discussed the question of whether or not a "branch office" existed in the
United States, the beneficiary was found to be a person of specialized
knowledge in screening, recruiting, contracting for, and training sales
personnel in the sale of cosmetics.
In a more recent decision of Zane 19, 1981, the Commissioner of
Immigration and Naturalization stated that the LeBlanc and Raulin
decisions did not find that the occupations inherently qualified the beneficiaries for the classification sought. The Service looked for elements

beyond general job tasks and duties. Both decisions rested on a finding
that the beneficiaries had essential knowledge of the business firm's
product or service, management operations, decision making process,
or similar elements. In other words, the specialized knowledge related
to the proprietary interests of the business, its management, and concerned skills or knowledge not readily available in the job market,
Matter of Colley, et al., 18 I&N Dec. 117 (Comm. 1981).
The precedents, therefore, stand for the proposition that petitions
may be approved for persons with specialized knowledge, not for skilled
workers. Although Raulin was a secretary, her petition was approved
for reasons other than her basic secretarial skills. Vaillaneourt received
a visa because he would direct the nationwide parts operation, not
because he was a "stock clerk" as the petitioner here contends. LeBlanc's
petition was approved because he could recruit and train persons, not
52

Interim Decision #2865
because he could sell cosmetics. The contemporary work place is, of
course, increasingly complex and most employees possess varying levels of technical and specialized skills which have been acquired by both
on-the-job experience and by training courses. However, in view of the
House Report, it cannot te concluded that all employees with any level
of specialized knoirledge or performing highly technical duties are eligible for classification as intra-company transferees. Such a conclusion
would permit extremely large numbers of persons to qualify for the
"L-1" visa. The House Report indicates that the employee must be a
"key" person and "the numbers will not be large."
A distinction can be made between the person whose skills and knowledge enable him or her to produce a product through physical or skilled
labor and the person who is to be employed primarily for his ability to
carry out a key process or function which is important or essential to the
business firm's operation. Thus, in Matter of Colley, et al., supra, the
Commissioner authorized L-1 classification to five alien beneficiaries
who possessed knowledge of the uniquely complex equipment and the
particular techniques used by the petitioner in map surveys and which
were proprietary to the petitioner.
A review of the record of this proceeding reflects only that the beneficiaries are highly skilled workers who will be performing labor on drilling rigs. These occupations are technical, but not unique in the industry
at large. The United States Department of Labor estimated that there
were more than 650,000 gas and petroleum wells in the United States in
1978 (Occupational Outlook Handbook, 1980, Bureau of Labor Statistics,
pg. 498). Statistics contained in the record show that in June 1981, there
were over 4,000 active rotary oil and gas drilling rigs operating in the
United States. A typical rotary drilling crew consists of four or five
workers. Because drilling rigs are operated 24 hours a day, 7 days a
week, several crews are needed for each rig.
The petitioner states that these beneficiaries will work on "electrical/
diesel" powered drilling rigs and that only 5% of the rigs now operating

in the United States are so powered. However, I see nothing in the
record which distinguishes these workers from many others involved in
the industry. New technology and different equipment are routinely
introduced into the American workplace. In the absence of evidence
that there is significant proprietary knowledge involved or that the
know-how or knowledge held by these beneficiaries is unique, I am
unable to conclude that the petitioner has demonstrated that the beneficiaries have the specialized knowledge contemplated under the statute.
The petitioner's contention that a shortage of U.S. rig workers exists is
not material in this proceedings. The "L" provision was not intended to
alleviate or remedy a shortage of United States workers. The temporary worker provisions contained in section 101(a)(15)(H) of the Act,
53

Interim Decision #2865
provide a basis for admission of workers for whom there is a shortage.
A second basis for denying the petitions was the Regional Commissioner's finding that the beneficiaries would be employed directly in the
United States by a foreign company and that the beneficiaries would not
be controlled in any way by the foreign company's United States office
-located in Denver, Colorado. I agree with the Regional Commissioner
that if the beneficiaries will not in fact have any employment relationship to the Denver office, then it would appear that they are not in fact
infra-company transferees. The second clause of "L" provision provides
that the employee must be coming to render his services to the "same
employer or a subsidiary or affiliate thereof." In this instance, the petitioner does not contend that the oil rig in Montana is a subsidiary or
affiliate of the petitioner. Arguably, the beneficiaries are coming to

work for the "same employer," the petitioner. This conclusion, however
could lead to an anomalous result: virtually any foreign based business
would be able to use the "L" visa category to bring to the United States
any number of its employees whether or not a business entity existed or
was being established in this country. For instance, a foreign-based
construction company could contract to build a factory, and then send a
work-force to build the facilities, thereby depriving American workers
of employment. This result would not be consistent with the legislative
history of the "L" provision. The term "same employer" as used in the
second clause of the "L-I" provision should be understood to mean "parent
company." This latter term is used in the House Report to the bill, in
phrasing such as "parent companies, branches, or affiliates," "by a company affiliated with the parent, subsidiary, or branch located in the
United States."
The petitioner has submitted additional information to the effect that
an office is being constructed in Willston, North . Dakota, which will
manage and control the petitioner's United States operations. This development potentially could remove the Regional Commissioner's second
reason for denying the petitions. Nonetheless, the petitioner has failed
to establish that the beneficiaries are entitled to classification under
section 101(a)(15)(L) of the Immigration and Nationality Act.
ORDER The visa petitions are denied.

54

